Exhibit PROMISSORY NOTE $103,000.00 Norwood, Massachusetts November 5, 2009 FOR VALUE RECEIVED, Apogee Technology,Inc., a Delaware corporation (the “Borrower”‘), hereby promises to pay to Mr. David Spiegel (“Lender”), at such place as the holder of this Note may from time to time designate in writing, the principal sum of: One Hundred Three Thousand and 00/100 Dollars with interest on the outstanding balance thereof from the date hereof at an annual rate which is equal to eight percent (8%) per annum, (such interest to be paid monthly in arrears). The outstanding principal balance and any accrued and unpaid interest thereon shall be due and payable on May 4, 2010. Interest shall be calculated on the basis of a three hundred sixty (360) day year, but interest shall accrue and be payable on the actual number of days in each month.
